PER CURIAM.
AFFIRMED. See M.A. v. Dep’t of Children & Families, 814 So.2d 1244, 1244 (Fla. 5th DCA 2002) (finding “the trial court could not terminate the father’s parental rights under section 39.806(l)(e), Florida Statutes, because the children were not adjudicated dependent ‘as to him,’ ” but “nonetheless affirm [ing] the trial court’s order of termination because parental rights may be terminated without a finding of dependency when abandonment is proven pursuant to the requisites of section 39.806(l)(b)”).
SAWAYA, BERGER and WALLIS, JJ., concur.